Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 19-1940V
Filed: October 19, 2021
UNPUBLISHED

 

CARL E. DEAN,

Petitioner, ;
Joint Stipulation on Damages;

Influenza (Flu) Vaccine; Acute

SECRETARY OF HEALTH AND Kidney injury
HUMAN SERVICES,

V.

Respondent.

 

 

Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On October 19, 2021, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,* (the
“Vaccine Act”). Petitioner alleges that he suffered injuries including, but not limited to,
acute kidney injury and its sequelae.* Petition at 1; Stipulation, filed October 19, 2021,
at J] 4. Petitioner further alleges that he has experienced the residual effects of his
condition for more than six months, that there has been no prior award or settlement of
a civil action for damages as a result of his condition, and that his vaccine was
administered in the United States. Petition at 1, 11; Stipulation at Jf] 3-5. “Respondent
denies that the flu immunization is the cause of petitioner's alleged kidney injury and/or
any other injury ” Stipulation at J 6.

 

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3 Specifically, petitioner alleges that he “developed acute renal failure resulting in the need for continual
dialysis and a kidney transplant, steroid induced diabetes and macrocytic anemia....” (ECF No. 1, p. 11.)
Nevertheless, on October 15, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $155,000.00 in the form of a check payable to petitioner.
Stipulation at J 8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.+
IT |S SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

CARL E. DEAN,

Petitioner,
Vv. No. 19-1940V

Special Master Horner

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Carl E. Dean (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on or about November 8 or 9, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the flu vaccine caused him to develop “injuries
including, but not limited to, acute kidney injury and its sequela[e],” and that he experienced
residual effects of these injuries for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that the flu immunization is the cause of petitioner’s alleged
kidney injury and/or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $155,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a) for injuries allegedly related to petitioner’s receipt of the flu vaccine.

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-2 1(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10, Petitioner and his aitorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements. judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and ail known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or
about November 8 or 9, 2017, as alleged by petitioner in a petition for vaccine compensation
filed on or about December 23, 2019, in the United States Court of Federal Claims as petition
No. 19-1940V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged kidney
injury and/or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, execuiors, administrators, suiccessors, and/or assigns.

END OF STIPULATION

~~ ™ ~~ ~~ ~~ ™ O™:
Respectully submitted.
PETITIONER:

oO ) @
Cone a KWAN _
CARL E. DEAN —

STTORAEY OF RECORD FOR
PETITIONER:

SIMINA VOURLIS

Tih LAW OFFICE OF SIMINA VOUiKLIS
830 Pullman Wax

Columbus. OF] 43212

(O)}4) 487-5900

svoeudscvcurbslin cons

AL THORIZED REPRESENT A EIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

-~ fi . 5 s — : f},7)
Duke Vitahkhir, LOK Sa, AK, Lor
Fd

TAMARA OVERBY

Acung Dissector Dreiston ef Pajurs
Compensation Programs

Health Systems Bureau

Health Resources and Services
Adniinistrahien

ULS Department of Health
and Human Services

S600 Fishers fane. ONN 14623

Rockville. VED 20887

Dated:

 

lo/t aor,

AU PHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMAN
Deputy Director

Forts Branch

Civil Division

US. Departinent of Justice
P.O. Bea 146

Benmonon Franklin Station

Washington. DO 20044-0146

VELTORNEY OF RECORD FOR
RESPONDENT:

am D264
ee tenia

RYAN D. PYLES:

: - Tesal A s
Senior Triad Attornes

Ports Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Stavien
Washimygton, DC 20044-0146
(202; 616-9847

Yuli] les regia tf sha e8